Title: To Thomas Jefferson from Jared Mansfield, 16 October 1824
From: Mansfield, Jared
To: Jefferson, Thomas


Respected Sir
West-Point
Octobr 16th 1824—
The late Dr Cutbush Profr of Chemistry &c. at this Academy, a little before his death, had completed a Work on Pyrotechny, & was preparing to have it published by subscription. the business was suspended in consequence of his subsequent condition. His Widow, who has now the entire copy in her hands, is desirous that, if possible, the work should be published according to his intentions, & with that view has requested me to transmit the enclosed to you, whose name, & influence alone, would serve as a host in its support.Though I have not bestowed much attention on this subject, I have so perfect a conviction of the entire capacity, diligence & researches of Dr Cutbush in subjects, that I should regret the loss to the World, of that on which he had  his greatest exertions.With the most Ardent Wishes for  your happiness I am, Your most respectful & Obt. Humle SevtJared MansfieldPS. I have enclosed, at the request of the Widow a letter from her; It contents to me are unknown.